Filed 5/3/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 83







Carl Aubrey Harmon III, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20110343







Appeal from the District Court of Williams County, Northwest Judicial District, the Honorable Gary H. Lee, Judge.



AFFIRMED.



Per Curiam.



Carl A. Harmon III, self-represented, 2521 Circle Drive, Jamestown, ND 58401.  On brief.



Nathan K. Madden, Assistant State’s Attorney, Williams County State’s Attorney Office, P.O. Box 2047, Williston, ND 58802.  On brief.

Harmon v. State

No. 20110343



Per Curiam.

[¶1]	Carl Aubrey Harmon III appealed from a district court order summarily dismissing his petition for post-conviction relief.  On appeal, Harmon argues he was entitled to a hearing and his right to due process was violated when the district court summarily dismissed his petition.  We affirm under N.D.R.App.P. 35.1(a)(6) and (7); 
see
 
Ude v. State
, 2009 ND 71, ¶ 12, 764 N.W.2d 419 (stating a petitioner is not entitled to an evidentiary hearing on his  petition for post-conviction relief if he fails to provide any competent evidence to raise an issue of material fact).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom